DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:   Please correct the units of viscosity from “cSt” to “cS”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	Claims 1-4, 6-13 and 16-17 ae rejected under 35 U.S.C. 103 as being unpatentable over Pellet et al., U.S. Pre Grant Publication 2017/0334094 in view of Soliman et al., U.S. Pre Grant Publication 2010/0313605.
	Regarding claims 1-2, 7, 9, Pellet discloses tape of reinforcement filaments [strands] impregnated by a polymer matrix [abstract].  Paragraph 0024 discloses that the filament strands can include glass and carbon. Paragraph 0024 discloses an assembly of filaments (or fibers) includes about 1000 to 80,000 filaments [multifilaments]. Paragraph 0069 discloses a continuous reinforcement tape produced from unidirectional filament of an inorganic material that can be coated [sizing] and substantially impregnated to the core.  Paragraph 0058 discloses that the filaments are protected by a polymeric sheath.  Figure 10 shows that the sheathed continuous multifilament strand 108 comprising a core extends in the longitudinal direction [0142].  Paragraph 0074 


    PNG
    media_image1.png
    538
    253
    media_image1.png
    Greyscale

	Pellet is silent to the continuous glass multifilament strands being impregnated with an impregnating agent in an amount of 0.50 to 18 wt% based on the sheathed continuous multifilament strand, and wherein the impregnating agent has a melting point of at least 20 °C below the melting point of the thermoplastic composition, having a viscosity from 2.5 to 200 cS at 160 °C wherein the continuous glass multifilament strand comprises at most 2 wt% of a sizing composition based on the continuous glass multifilament strand, and wherein the polymer sheath consists of a thermoplastic polymer composition, wherein the thermoplastic polymer composition comprises at least 60 wt% of a thermoplastic polymer, wherein the amount of impregnated continuous multifilament strand is in the range of 10 to 70 wt% based on the sheathed continuous multifilament strands and wherein the amount of polymer sheath is in the 

	Regarding claims 3-4, Pellet discloses that the sheath is a polymer.  Pellet is silent to the sheath comprising a polyolefin.  Soliman discloses that the sheath can comprise polypropylene [polyolefin] [0038-0039].  The abstract of Soliman discloses that the long glass fiber reinforced thermoplastic product can be made into articles having good mechanical properties and high quality surface appearance.   Pellet and Soliman both discloses semi-finished articles including sheathed continuous multifilament glass strands wherein the glass strands are coated and impregnated.  Pellet and Soliman are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the sheathed continuous multifilament glass strand of Soliman wherein the sheath can comprise polypropylene as the sheathed continuous multifilament glass strands of Pellet for the benefit of obtaining a tape having enhanced mechanical properties and high quality surface appearance.


	Regarding claims 6 and 16-17, reference claim 3 of Pellet discloses that the thermoplastic polymer is polypropylene [100%].  

	Regarding claim 8, paragraph 0024 of Pellet discloses that the multifilament strands can be formed of carbon or glass.  Paragraph 0068 discloses two tapes superimposed [laminate/plurality of tapes].  

	Regarding claims 10-12, paragraphs 0067-0071 of Pellet discloses providing two or more [plurality] sheathed continuous multifilament strands; placing the plurality [two or more] strands in parallel alignment in the longitudinal direction, consolidating the plurality of sheathed continuous multifilament strands to form a tape wherein the two or more strands is pulled through a slit die. 

	Regarding claims 13-14, Soliman discloses a process including unwinding from a package of at least one continuous glass multifilament strand containing at most 2% by mass of a sizing composition; applying from 0.5 to 20 % by mass of an impregnating agent to the at least one continuous glass multifilament strand, and applying a sheath of thermoplastic polymer around the impregnated continuous multifilament strand to form a sheathed continuous multifilament strand [examples 1-5 and reference claim 1]. The abstract of Soliman discloses that the long glass fiber reinforced thermoplastic product can be made into articles having good mechanical properties and high quality surface appearance.   Pellet and Soliman both discloses semi-finished articles including sheathed continuous multifilament glass strands wherein the glass strands are coated and impregnated.  Pellet and Soliman are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the method of Soliman to form a sheathed continuous multifilament glass strand in of Pellet for the benefit of obtaining a tape having enhanced mechanical properties and high quality surface appearance.


4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pellet et al., U.S. Pre Grant Publication 2017/0334094 in view of Soliman et al., U.S. Pre Grant Publication 2010/0313605, as evidenced by Lecouvet et al., U.S. Pre Grant Publication 2020/0087498.
	Pellet and Soliman, above, remain relied upon for claim 1.
	Neither Pellet nor Soliman disclose that the melt flow rate of the thermoplastic polymer in the sheath being in the range from 20 to 150 dg/min, as measured according to ISO 1133 (2.16 kg/230°C).  Pellet discloses that the sheath is a polymer [0057].  Soliman discloses that the sheath is preferably a heterophasic copolymer propylene and ethylene alpha-olefin.  Lecouvet provides evidence for the melt flow rate of heterophasic copolymer of propylene and ethylene alpha-olefin at most 70 dg/min as measured according to ISO 1133 (2.16 kg/230°C) wherein the heterophasic copolymer and ethylene alpha-olefin as a sheath covering a core comprised of glass filaments.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786